Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 10/11/2022.
Claim Status
2.	Claim 1 has been amended. Newly added claims 2-20 have been entered.

Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective date of the invention to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

4.	Claims 1-3, 8-10, and 14-16 are rejected under 35 USC 103 as being unpatentable over Reed et al (US 2009/0075648) in view of Wang et al (CN 100396009 C).
Regarding claim 1, Reed et al teaches obtaining, by a monitoring system located at a property (par [0005], lines 14-17, “performance monitoring system"), data collected by the monitoring system for transmission to a computer that is remote from the property (par [0229], which discloses measurement data being collected from devices in remote networks); 
determining a threshold latency associated with a carrier network configured to enable communication between the monitoring system and the computer (par [0111], lines 4-14 and par [0114], which disclose determining whether an upper or lower bound threshold, which corresponds to monitored network performance metrics, such as dropped calls and other failures);
performing one or more network performance tests on the carrier network (par [0208], lines 1-4, “tests on network performance data”); 
computing one or more network performance parameters based on results of the one or more network performance tests (par [0123], “results aggregated to determine the performance of the network”, par [0208-0211] and par [0242], lines 1-5, which disclose utilizing the test results to determine performance indicators and configuration changes); 
based on the one or more network performance parameters, determining a latency associated with transmitting the data collected by the monitoring system (par [0005], lines 20-27, par [0013-0014], and par [0054], lines 1-5, which disclose analyzing the performance indicators via measurement data, such as number of dropped calls, failures, and other network performance data, corresponding to the mobile phone network desired performance goal); and
determining that the latency satisfies the threshold latency (par [0119], lines 8-10, “stable dropped call rate”).
Reed et al does not explicitly teach in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network, a particular transmission strategy for transmitting the data to the computer over the carrier network; and transmitting, based on the particular transmission strategy, the data to the computer over the carrier network.
	However, Wang et al further teaches in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network (pg. 4, par 4-5, which disclose determining a bandwidth control strategy based on maximum allowable bandwidth requirements), a particular transmission strategy for transmitting the data to the computer over the carrier network (pg. 18, par 2, lines 1-5, which discloses transmitting packets and data streams to user terminals based on the bandwidth control strategy); and 
transmitting, based on the particular transmission strategy, the data to the computer over the carrier network (pg. 6, par 1-3, which disclose transmitting the steamed data to the user terminals based on the selected bandwidth control strategy).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al to include the ability to adjust bandwidth strategies depending on the service type (as disclosed in pg. 13, par. 4-5 of Wang et al) because one would have been motivated to balance system utilization and available bandwidth by adjusting the amount of bandwidth used for each requested service based on predetermining the amount of bandwidth typically required for each service type, which would allow Reed et al to improve upon managing bandwidth distribution and balancing in a more effective manner.

Regarding claim 2, Reed et al does not explicitly teach wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period.
	However, Wang et al further teaches wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period (pg. 1, par 2, lines 8-12, “maximum allowed bandwidth”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al according to the motivation previously addressed regarding claim 1.

Regarding claim 3, Reed et al and Wang et al teach the limitations of claim 1.
Reed et al further teaches wherein determining the threshold latency associated with the carrier network comprises:
determining a data type of the data collected by the monitoring system (par [0014], lines 1-5, “types of traffic”); and determining the threshold latency for the carrier network based on the data type of the data collected by the monitoring system (par [0111], lines 8-14, “upper and lower bound thresholds”).

Regarding claim 8, Reed et al teaches a system comprising:
one or more computing devices (fig. 4B), and 
one or more non-transitory computer storage media encoded with a computer program, the computer program comprising instructions (fig. 8A) that when executed by the one or more computing devices causes performance of operations comprising:
obtaining, by a monitoring system located at a property (par [0005], lines 14-17, “performance monitoring system"), data collected by the monitoring system for transmission to a computer that is remote from the property (par [0229], which discloses measurement data being collected from devices in remote networks); 
determining a threshold latency associated with a carrier network configured to enable communication between the monitoring system and the computer (par [0111], lines 4-14 and par [0114], which disclose determining whether an upper or lower bound threshold, which corresponds to monitored network performance metrics, such as dropped calls and other failures);
performing one or more network performance tests on the carrier network (par [0208], lines 1-4, “tests on network performance data”); 
computing one or more network performance parameters based on results of the one or more network performance tests (par [0123], “results aggregated to determine the performance of the network”, par [0208-0211] and par [0242], lines 1-5, which disclose utilizing the test results to determine performance indicators and configuration changes); 
based on the one or more network performance parameters, determining a latency associated with transmitting the data collected by the monitoring system (par [0005], lines 20-27, par [0013-0014], and par [0054], lines 1-5, which disclose analyzing the performance indicators via measurement data, such as number of dropped calls, failures, and other network performance data, corresponding to the mobile phone network desired performance goal); and
determining that the latency satisfies the threshold latency (par [0119], lines 8-10, “stable dropped call rate”).
Reed et al does not explicitly teach in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network, a particular transmission strategy for transmitting the data to the computer over the carrier network; and transmitting, based on the particular transmission strategy, the data to the computer over the carrier network.
	However, Wang et al further teaches in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network (pg. 4, par 4-5, which disclose determining a bandwidth control strategy based on maximum allowable bandwidth requirements), a particular transmission strategy for transmitting the data to the computer over the carrier network (pg. 18, par 2, lines 1-5, which discloses transmitting packets and data streams to user terminals based on the bandwidth control strategy); and 
transmitting, based on the particular transmission strategy, the data to the computer over the carrier network (pg. 6, par 1-3, which disclose transmitting the steamed data to the user terminals based on the selected bandwidth control strategy).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al to include the ability to adjust bandwidth strategies depending on the service type (as disclosed in pg. 13, par. 4-5 of Wang et al) because one would have been motivated to balance system utilization and available bandwidth by adjusting the amount of bandwidth used for each requested service based on predetermining the amount of bandwidth typically required for each service type, which would allow Reed et al to improve upon managing bandwidth distribution and balancing in a more effective manner.

Regarding claim 9, Reed et al does not explicitly teach wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period.
	However, Wang et al further teaches wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period (pg. 1, par 2, lines 8-12, “maximum allowed bandwidth”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al according to the motivation previously addressed regarding claim 8.

Regarding claim 10, Reed et al and Wang et al teach the limitations of claim 8.
Reed et al further teaches wherein determining the threshold latency associated with the carrier network comprises:
determining a data type of the data collected by the monitoring system (par [0014], lines 1-5, “types of traffic”); and determining the threshold latency for the carrier network based on the data type of the data collected by the monitoring system (par [0111], lines 8-14, “upper and lower bound thresholds”).

Regarding claim 14, Reed et al teaches at least one or more non-transitory computer-readable storage media storing instructions (fig. 8A) that when executed by the one or more processors, causes the one or more processors to perform operations comprising:
obtaining, by a monitoring system located at a property (par [0005], lines 14-17, “performance monitoring system"), data collected by the monitoring system for transmission to a computer that is remote from the property (par [0229], which discloses measurement data being collected from devices in remote networks); 
determining a threshold latency associated with a carrier network configured to enable communication between the monitoring system and the computer (par [0111], lines 4-14 and par [0114], which disclose determining whether an upper or lower bound threshold, which corresponds to monitored network performance metrics, such as dropped calls and other failures);
performing one or more network performance tests on the carrier network (par [0208], lines 1-4, “tests on network performance data”); 
computing one or more network performance parameters based on results of the one or more network performance tests (par [0123], “results aggregated to determine the performance of the network”, par [0208-0211] and par [0242], lines 1-5, which disclose utilizing the test results to determine performance indicators and configuration changes); 
based on the one or more network performance parameters, determining a latency associated with transmitting the data collected by the monitoring system (par [0005], lines 20-27, par [0013-0014], and par [0054], lines 1-5, which disclose analyzing the performance indicators via measurement data, such as number of dropped calls, failures, and other network performance data, corresponding to the mobile phone network desired performance goal); and
determining that the latency satisfies the threshold latency (par [0119], lines 8-10, “stable dropped call rate”).
Reed et al does not explicitly teach in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network, a particular transmission strategy for transmitting the data to the computer over the carrier network; and transmitting, based on the particular transmission strategy, the data to the computer over the carrier network.
	However, Wang et al further teaches in response to determining that the latency satisfies the threshold latency, selecting, from among multiple transmission strategies related to data transmission over the carrier network (pg. 4, par 4-5, which disclose determining a bandwidth control strategy based on maximum allowable bandwidth requirements), a particular transmission strategy for transmitting the data to the computer over the carrier network (pg. 18, par 2, lines 1-5, which discloses transmitting packets and data streams to user terminals based on the bandwidth control strategy); and 
transmitting, based on the particular transmission strategy, the data to the computer over the carrier network (pg. 6, par 1-3, which disclose transmitting the steamed data to the user terminals based on the selected bandwidth control strategy).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al to include the ability to adjust bandwidth strategies depending on the service type (as disclosed in pg. 13, par. 4-5 of Wang et al) because one would have been motivated to balance system utilization and available bandwidth by adjusting the amount of bandwidth used for each requested service based on predetermining the amount of bandwidth typically required for each service type, which would allow Reed et al to improve upon managing bandwidth distribution and balancing in a more effective manner.

Regarding claim 15, Reed et al does not explicitly teach wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period.
	However, Wang et al further teaches wherein the one or more network performance parameters comprise a maximum size for transmitting data over the carrier network during a specified time period (pg. 1, par 2, lines 8-12, “maximum allowed bandwidth”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al according to the motivation previously addressed regarding claim 14.

Regarding claim 16, Reed et al and Wang et al teach the limitations of claim 14.
Reed et al further teaches wherein determining the threshold latency associated with the carrier network comprises:
determining a data type of the data collected by the monitoring system (par [0014], lines 1-5, “types of traffic”); and determining the threshold latency for the carrier network based on the data type of the data collected by the monitoring system (par [0111], lines 8-14, “upper and lower bound thresholds”).


5.	Claims 4-7, 11-13, and 17-20 are rejected under 35 USC 103 as being unpatentable over Reed et al (US 2009/0075648) in view of Wang et al (CN 100396009 C), further in view of Siomina et al (CN 104521273 A).
Regarding claim 4, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission and adjusting the threshold latency for the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches determining that the data collected by the monitoring system is critical for transmission (pg. 33, lines 1-5, “criticality or priority of service”); and
adjusting the threshold latency for the carrier network (pg. 19, par. 3, “threshold_2 > threshold_1”) in response to determining that the data collected by the monitoring system is critical for transmission (pg. 26, par 2, lines 8-13, “criticality of the situation”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al to include setting and changing QOS requirements based on determined types of service and criticality of a particular situation related to a service (as disclosed in pg. 16, par. 2 of Siomina et al) to cause one to be motivated to incorporate these features in order to improve quality of service within Reed et al and Wang et al because the adjustment of service provisioning parameters based on the criticality of different conditions allows for data transmission-based settings to be adjusted for certain exceptions that normally wouldn’t be permitted, when needed, especially in extremely abnormal conditions.


Regarding claim 5, Reed et al and Wang et al do not explicitly teach wherein the multiple transmission strategies related to data transmission over the carrier network comprise:
a first transmission strategy that immediately transmits the data to the computer over the carrier network; and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network.
However, Siomina et al teaches a first transmission strategy that immediately transmits the data to the computer over the carrier network (pg. 26, par 4, lines 1-2, “avoiding any interrupts”); and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network (pg. 26, par 1, lines 1-2, “allowing large interrupts”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 4.


Regarding claim 6, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission; and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches explicitly teach determining that the data collected by the monitoring system is critical for transmission (pg. 33, par 1, lines 1-5, “criticality or priority of measurement”); and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission (pg. 28, par 4, “strategy selection”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 4.

Regarding claim 7, Reed et al does not explicitly teach determining that the data collected by the monitoring system is not critical for transmission; and wherein selecting the particular transmission strategy comprises selecting the second transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is not critical for transmission.
	However, Wang et al further teaches determining that the data collected by the monitoring system is not critical for transmission (pg. 13, par 4, lines 1-3, “low-priority service”); and 
wherein selecting the particular transmission strategy comprises selecting the second transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is not critical for transmission (pg. 13, par 4, which discloses the selected strategy being based on the determined priority ranked from highest to lowest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al to include the ability to adjust bandwidth strategies depending on the service type (as disclosed in pg. 13, par. 4-5 of Wang et al) because one would have been motivated to balance system utilization and available bandwidth by adjusting the amount of bandwidth used for each requested service based on predetermining the amount of bandwidth typically required for each service type, which would allow Reed et al to improve upon managing bandwidth distribution and balancing in a more effective manner.
Regarding claim 11, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission and adjusting the threshold latency for the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches determining that the data collected by the monitoring system is critical for transmission (pg. 33, lines 1-5, “criticality or priority of service”); and
adjusting the threshold latency for the carrier network (pg. 19, par. 3, “threshold_2 > threshold_1”) in response to determining that the data collected by the monitoring system is critical for transmission (pg. 26, par 2, lines 8-13, “criticality of the situation”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al to include setting and changing QOS requirements based on determined types of service and criticality of a particular situation related to a service (as disclosed in pg. 16, par. 2 of Siomina et al) to cause one to be motivated to incorporate these features in order to improve quality of service within Reed et al and Wang et al because the adjustment of service provisioning parameters based on the criticality of different conditions allows for data transmission-based settings to be adjusted for certain exceptions that normally wouldn’t be permitted, when needed, especially in extremely abnormal conditions.


Regarding claim 12, Reed et al and Wang et al do not explicitly teach wherein the multiple transmission strategies related to data transmission over the carrier network comprise:
a first transmission strategy that immediately transmits the data to the computer over the carrier network; and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network.
However, Siomina et al teaches a first transmission strategy that immediately transmits the data to the computer over the carrier network (pg. 26, par 4, lines 1-2, “avoiding any interrupts”); and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network (pg. 26, par 1, lines 1-2, “allowing large interrupts”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 11.

Regarding claim 13, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission; and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches explicitly teach determining that the data collected by the monitoring system is critical for transmission (pg. 33, par 1, lines 1-5, “criticality or priority of measurement”); and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission (pg. 28, par 4, “strategy selection”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 12.

Regarding claim 17, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission and adjusting the threshold latency for the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches determining that the data collected by the monitoring system is critical for transmission (pg. 33, lines 1-5, “criticality or priority of service”); and
adjusting the threshold latency for the carrier network (pg. 19, par. 3, “threshold_2 > threshold_1”) in response to determining that the data collected by the monitoring system is critical for transmission (pg. 26, par 2, lines 8-13, “criticality of the situation”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al to include setting and changing QOS requirements based on determined types of service and criticality of a particular situation related to a service (as disclosed in pg. 16, par. 2 of Siomina et al) to cause one to be motivated to incorporate these features in order to improve quality of service within Reed et al and Wang et al because the adjustment of service provisioning parameters based on the criticality of different conditions allows for data transmission-based settings to be adjusted for certain exceptions that normally wouldn’t be permitted, when needed, especially in extremely abnormal conditions.


Regarding claim 18, Reed et al and Wang et al do not explicitly teach wherein the multiple transmission strategies related to data transmission over the carrier network comprise:
a first transmission strategy that immediately transmits the data to the computer over the carrier network; and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network.
However, Siomina et al teaches a first transmission strategy that immediately transmits the data to the computer over the carrier network (pg. 26, par 4, lines 1-2, “avoiding any interrupts”); and
a second transmission strategy that defers transmission of at least a portion of the data to the computer over the carrier network (pg. 26, par 1, lines 1-2, “allowing large interrupts”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 17.


Regarding claim 19, Reed et al and Wang et al do not explicitly teach determining that the data collected by the monitoring system is critical for transmission; and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission.
However, Siomina et al teaches explicitly teach determining that the data collected by the monitoring system is critical for transmission (pg. 33, par 1, lines 1-5, “criticality or priority of measurement”); and
wherein selecting the particular transmission strategy comprises selecting the first transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is critical for transmission (pg. 28, par 4, “strategy selection”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Siomina et al with the teachings of Reed et al and Wang et al according to the motivation disclose regarding claim 17.

Regarding claim 20, Reed et al does not explicitly teach determining that the data collected by the monitoring system is not critical for transmission; and wherein selecting the particular transmission strategy comprises selecting the second transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is not critical for transmission.
	However, Wang et al further teaches determining that the data collected by the monitoring system is not critical for transmission (pg. 13, par 4, lines 1-3, “low-priority service”); and 
wherein selecting the particular transmission strategy comprises selecting the second transmission strategy from among the multiple transmission strategies related to data transmission over the carrier network in response to determining that the data collected by the monitoring system is not critical for transmission (pg. 13, par 4, which discloses the selected strategy being based on the determined priority ranked from highest to lowest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang et al with the system taught by Reed et al to include the ability to adjust bandwidth strategies depending on the service type (as disclosed in pg. 13, par. 4-5 of Wang et al) because one would have been motivated to balance system utilization and available bandwidth by adjusting the amount of bandwidth used for each requested service based on predetermining the amount of bandwidth typically required for each service type, which would allow Reed et al to improve upon managing bandwidth distribution and balancing in a more effective manner.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221127